Citation Nr: 1438553	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-03 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant (Veteran) served on active duty from January 1964 to January 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office, RO, which, in pertinent part, denied, service connection for bilateral hearing loss.  

In March 2013, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the Veteran's Virtual VA eFolder.  


FINDING OF FACT

The appellant's current bilateral hearing loss is related to active duty service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service. 38 U.S.C.A. §§ 1110, 1111, 1112, 1154(a), 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.   

Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604   (Fed. Cir. 1996) (table)).  

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The appellant asserts that service connection for bilateral hearing loss is due to service incurrence.  He stated that he served during Vietnam and was a machine gunner and was exposed to noise from the machine guns and mortar attacks.  He stated that he manned machine gun bunkers, and used air hammers and wrenches  and performed these duties without hearing protection.  

Service treatment records show the appellant had normal hearing for VA purposes on entrance and on separation examination in January 1966.  The evidence of record shows that the appellant served in Vietnam and that he had a military occupational specialty as an electrician.  His DD Form 214 also indicates that he was an expert shooter with the M-14 rifle.  

The appellant underwent VA audiology examination in May 2010.  He related his decreased hearing to machine gun fire without hearing protection in 1965.  He stated he had difficulty understanding speech in all situations without hearing aids.  He denied civilian occupational noise exposure.  In the military, he was exposed to machine gun fire, a rivet gun while building fuel tanks, aircraft, generators, and heavy equipment, all without hearing protection.  His recreational activities included hunting without hearing protection, target shooting with hearing protection, and lawn care without hearing protection.  Audiology examination revealed puretone threshold average in the left ear of 64 decibels and in the right ear of 63 decibels.  The Maryland CNC Speech Recognition Score was 40 percent in the left ear and 36 percent in the right ear.  The diagnosis was mild to moderately severe sensorineural hearing loss, bilaterally.  The examiner opined that the appellant's current bilateral hearing loss was not caused by or a result of military noise exposure.  The rationale for his opinion was that military noise exposure did not cause the appellant's current bilateral hearing loss because he had normal hearing on separation from service.  

Private treatment records from ExcelENT were associated with the claims folder.  Specifically,  the physician indicated that the appellant's most recent hearing test in April 2013, showed moderately severe to profound hearing loss, bilaterally.  It was noted that the appellant did not have a post-military noise exposure.  His age and employment history were taken into account, according to the physician, but were ruled out as the cause of his hearing loss, which according to the physician and audiologist, were most likely attributed to his time in Vietnam.  

The appellant  testified at a videoconference hearing in March 2013.  He testified to noise exposure in service.  He alleged that he manned a machine gun bunker in Vietnam, and used a machine gun without hearing protection.  He also testified that he noticed that his hearing was affected in service, and immediately after service.  When he returned to college 3 months after service discharge, he was required to sit close in front of the classroom because he was no longer able to hear lectures from the back of the classroom.  He related that he began using hearing aids because of the effect the noise exposure had on his hearing.  

Based on the foregoing, the Boards finds sufficient evidence of hearing loss for VA purposes.  Such was clearly established on examination.  There is also evidence of noise exposure in service.  The appellant's DD 214, statements on behalf of his claim, and his videoconference hearing testimony all support this finding.  
38 U.S.C.A. § 1154(a) (West 2002).  It is true that hearing loss was not demonstrated by medical evidence in service.  The appellant does not necessarily argue the contrary.  However, as indicated, the fact remains that he did have significant noise exposure in service, which amounts to an in-service injury/event.  Shedden elements (1) and (2) are thereby met.

As for crucial element (3) of the Shedden analysis, a medical nexus, there are conflicting opinions.  Neither are strong opinions.  The positive evidence (the private August 2013 opinion) indicated by the private physician and audiologist, that they had taken into consideration the appellant's age and employment history, and ruled them out as the cause of the appellant's hearing loss.  They therefore attributed his noise exposure in service as the likely cause of his hearing loss.  Conversely, the May 2010 VA audiology examiner opined that the appellant's hearing loss was not due to noise exposure in service and gave the rationale that it was because his hearing was determined to be normal at service separation.  However, the examiner did not have the benefit of the private physician and  audiologist's findings, medical records provided in connection with those findings, or the appellant's lay history of experiencing hearing loss in service and immediately thereafter.  The appellant is clearly competent to state that he experienced hearing loss in service, and that he continues to experience the residuals thereof.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  It is also crucial to note that the United States Court of Appeals for Veterans Claims has long-held that although a hearing loss disability is not established at separation from service, it may be established later "by submitting evidence that the current disability is causally related to service."  See Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).  

Given the foregoing, the May 2010 VA opinion is given no more probative value than the April 2013 private physician and audiologist's opinion.  

Thus, despite the lack of medical evidence of hearing loss at separation from service, based on the appellant's present hearing loss, his exposure to noise in service, and his testimony as to the occurrence of his hearing loss, and resolving reasonable doubt in his favor, the Board finds that a grant of bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


